MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                              Jul 15 2016, 8:47 am
regarded as precedent or cited before any                              CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Justin R. Wall                                            Gregory F. Zoeller
Wall Legal Services                                       Attorney General of Indiana
Wabash, Indiana                                           Robert J. Henke
                                                          James D. Boyer
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of Al.G., As.G.,                            July 15, 2016
and J.D., Jr. (Minor Children),                           Court of Appeals Case No.
Children in Need of Services,                             85A04-1602-JC-378
and                                                       Appeal from the Wabash Circuit
                                                          Court
C.G. (Mother) and J.D. (Father),
                                                          The Honorable Robert R.
Appellants-Respondents,                                   McCallen, III, Judge

        v.                                                Trial Court Cause Nos.
                                                          85C01-1511-JC-70, -71, and -72

Indiana Department of Child
Services,
Appellee-Petitioner




Crone, Judge.
Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016        Page 1 of 8
                                              Case Summary
[1]   C.G. (“Mother) and J.D. (“Father”) appeal the trial court’s adjudication of

      minor children Al.G., As.G., and J.D., Jr., as children in need of services

      (“CHINS”). The sole restated issue for our review is whether sufficient

      evidence supports the trial court’s determination that the children are CHINS

      pursuant to Indiana Code Sections 31-34-1-1 and -2. Finding the evidence

      sufficient, we affirm.


                                  Facts and Procedural History
[2]   In November 2015, the police served a search warrant where Mother and

      Father were residing with Al.G., As.G., and J.D., Jr. Al.G. was born in

      October 1999. As.G. was born in March 2009. J.D., Jr., was born in August

      2015. The parents of Al.G. and As.G. are Mother and S.G. The parents of

      J.D., Jr., are Mother and Father. The police discovered a methamphetamine

      lab, supplies used to manufacture methamphetamine, and a finished batch of

      methamphetamine. The police discovered cups containing chemicals used to

      manufacture methamphetamine that were labeled to deter the children from

      drinking from the wrong cups. While the police were there, As.G. almost took a

      sip from one of the cups that contained the chemicals. Also, an odor of

      ammonia that is associated with the manufacturing of the methamphetamine

      was detected by the police in the bathroom of the home. The police contacted

      the Wabash County Department of Child Services (“DCS”) to report that they

      had found a methamphetamine lab in the presence of all three children.



      Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 2 of 8
[3]   Mother and Father submitted to oral drug screens, which came back positive

      for amphetamine/methamphetamine. DCS removed all of the children from

      the residence and took them to the hospital to undergo medical exams. All of

      the children’s health screenings came back fine except for Al.G., who tested

      positive for marijuana. DCS filed a CHINS petition for each child. DCS also

      requested that all of the children be placed in foster care.


[4]   In January 2016, a factfinding hearing was held. Based upon the evidence

      presented at the hearing, the trial court issued an order that reads in relevant

      part as follows: 1


                 During a search of the residence numerous syringes,
                 methamphetamine residue, methamphetamine precursors and
                 devices used to manufacture methamphetamine were located
                 throughout the house but primarily in a bathroom and on a back
                 porch. The items were within easy reach of the children.


                 Both Mother and Father submitted to oral drug screens which
                 came back positive for amphetamine/methamphetamine. Both
                 Mother and Father denied knowing anything about the existence
                 of a meth lab at the residence. Mother presented unbelievable
                 testimony about how she may have tested positive for
                 amphetamine/methamphetamine. Beyond providing her name,
                 most of her testimony was not truthful. It appears she is
                 suggesting that the DCS family case manager that gave her the
                 oral swab contaminated the sample during the collection process.
                 That flies in the face of the evidence before the Court.




      1
          The order refers to the parents by name; we use Mother and Father.

      Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 3 of 8
        C[l]early Father and Mother knew there was an active meth lab
        at the residence where they were staying with the children.
        According to Matt Shrider of the Wabash County Drug Task
        Force, the evidence reflected that the meth, or a portion thereof,
        had recently been manufactured due to the wetness of a white
        substance located in the residence. Both Father and Mother had
        amphetamine/methamphetamine in their system while the
        children were in their care. Mother testified she only stayed at
        that residence a few days as she was between homes, however,
        she and the children were residing there, albeit briefly. Further,
        Father and Mother knowingly exposed the children to the serious
        dangers of an active or recently active meth lab. Officer Shrider
        testified to the many dangers and hazards to the occupants of a
        residence with an active or recently active meth lab.

        ….

        Based upon the foregoing, the Court finds that the children’s
        physical and/or mental condition is seriously impaired and
        seriously endangered as a result of Father and Mother’s inability,
        refusal and/or neglect to supply them with necessary supervision;
        that their physical and mental health is seriously endangered due
        to act or omission by Father and Mother; and, that they need
        care, treatment and/or rehabilitation that … the parties are not
        likely to accept without the coercive intervention of the court.
        All three (3) children are Children in Need of Services pursuant
        to I.C. 34-31-1 & 2. Obviously the coercive intervention of the
        Court is necessary for Father and Mother to receive services
        given their denial of their use of amphetamine/
        methamphetamine and their denial that they knowingly exposed
        the children to the serious risks of a meth lab.


Appellants’ App. at 100-01. Al.G. and As.G. were placed with S.G., and J.D.,

Jr., was placed in foster care. Mother and Father now appeal.



Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 4 of 8
                                      Discussion and Decision
[5]   Mother and Father contend that the evidence is insufficient to support the trial

      court’s CHINS adjudication. Indiana courts recognize “that parents have a

      fundamental right to raise their children without undue influence from the

      State, but that right is limited by the State’s compelling interest in protecting the

      welfare of children.” In re Ju.L., 952 N.E.2d 771, 776 (Ind. Ct. App. 2011). A

      CHINS proceeding is a civil action in which the State bears the burden of

      proving by a preponderance of the evidence that a child meets the statutory

      definition of CHINS. In re N.E., 919 N.E.2d 102, 105 (Ind. 2010); Ind. Code §

      31-34-12-3.


[6]   Here the trial court adjudicated the children as CHINS pursuant to Indiana

      Code Sections 31-34-1-1 and -2. To meet its burden of establishing CHINS

      status pursuant to Indiana Code Section 31-34-1-1, DCS must prove that the

      child is under eighteen and that

              (1) the child’s physical or mental condition is seriously impaired
              or seriously endangered as a result of the inability, refusal, or
              neglect of the child’s parent, guardian, or custodian to supply the
              child with necessary food, clothing, shelter, medical care,
              education, or supervision; and


              (2) the child needs care, treatment, or rehabilitation that:


              (A) the child is not receiving; and


              (B) is unlikely to be provided or accepted without the coercive
              intervention of the court.

      Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 5 of 8
      To meet its burden of proving CHINS status pursuant to Indiana Code Section

      31-34-1-2, DCS must prove that the child is under eighteen and that

              (1) the child’s physical or mental health is seriously endangered
              due to injury by the act or omission of the child’s parent,
              guardian, or custodian; and


              (2) the child needs care, treatment, or rehabilitation that:


              (A) the child is not receiving; and


              (B) is unlikely to be provided or accepted without the coercive
              intervention of the court.


              (b) Evidence that the illegal manufacture of a drug or controlled
              substance is occurring on property where a child resides creates a
              rebuttable presumption that the child's physical or mental health
              is seriously endangered.


[7]   When reviewing the sufficiency of the evidence to support a CHINS

      adjudication, we will not reweigh the evidence or judge witness credibility. In

      re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). We will consider only the evidence

      favorable to the trial court’s judgment and the reasonable inferences drawn

      therefrom. Id. Because no statute expressly requires formal findings in a

      CHINS factfinding order, and because it appears that neither party in this case

      requested them pursuant to Indiana Trial Rule 52(A), as to the issues covered

      by the court’s sua sponte findings, we will determine whether the evidence

      supports the findings and whether the findings support the judgment. In re S.D.,

      2 N.E.3d 1283, 1287 (Ind. 2014). We may not set aside the findings or

      Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 6 of 8
      judgment unless they are clearly erroneous. In re A.C., 905 N.E.2d 456, 461

      (Ind. Ct. App. 2009). “Findings are clearly erroneous when the record contains

      no facts to support them either directly or by inference, and a judgment is

      clearly erroneous if it relies on an incorrect legal standard.” Id. We review the

      remaining issues under the general judgement standard, and we will affirm the

      judgment if it can be sustained on any legal theory supported by the evidence.

      S.D., 2 N.E.3d at 1287.


[8]   With respect to Indiana Code Section 31-34-1-1, Mother and Father argue that

      there is no evidence that the children’s physical or mental condition was

      seriously impaired or seriously endangered. We disagree. The children were

      exposed to a meth lab. It is clear that there was a lack of supervision by the

      parents because As.G. almost drank a cup of chemicals, and Al.G. tested

      positive for marijuana. The fact that the results from some of the children’s

      hospital checkups came back clear does not mean they were not endangered.


[9]   Mother and Father also argue that there is no evidence that the children have

      needs that would not be met without coercive court intervention. Both parents

      tested positive for drugs and exposed the children to a meth lab, which

      demonstrated extremely poor judgment and a lack of respect for the law and the

      children’s safety. The parents’ denial of drug use indicates that they are

      unlikely to accept that they are incapable of providing care to the children while

      they are using drugs. Mother and Father’s argument is essentially an invitation

      for this Court to reweigh the evidence and reassess witness credibility, which we

      may not do. In sum, DCS presented sufficient evidence to support the trial

      Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 7 of 8
       court’s determination that the children are CHINS pursuant to Indiana Code

       Section 31-34-1-1.


[10]   With respect to Indiana Code Section 31-34-1-2, Mother and Father maintain

       that there is no evidence that the children “resided” where the meth lab was

       found. We need not address this argument because the trial court found that

       the children were CHINS under both statutes. The judgment of the trial court

       is affirmed.


[11]   Affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 85A04-1602-JC-378 | July 15, 2016   Page 8 of 8